Citation Nr: 0325274	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  97-10 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, dissociative disorder, 
mood disorder and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and her aunt




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The appellant had active service from June 1979 to February 
1988.  She also has service in the Reserve.

This appeal arises from a rating decision of November 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Jackson, Mississippi.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  The veteran is seeking 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, dissociative disorder, mood disorder 
and post-traumatic stress disorder (PTSD).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.   If the evidence establishes that the 
veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court held that the 
sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  West v. Brown, 7 Vet. App. 70 
(1994).

The veteran asserts that certain stressful incidents occurred 
during service which resulted in her diagnosed PTSD.  These 
stressful incidents did not involve combat.  In such cases 
where the veteran did not "engage in combat with the enemy," 
or the claimed stressor is not related to combat, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

In this regard, the Board points out that there are several 
claimed stressors which have been verified to the 
satisfaction of the Board.  The claimed stressors are as 
follows.  First, the veteran testified during an April 1997 
hearing that during service her husband beat her and another 
time he choked her and made her neck red.  This is 
substantiated in service medical records showing that in June 
1982 she was seen for complaints of pain to the left side of 
the throat, which was sustained as a result of being choked 
during a fight at her residence.

Second, her aunt at an April 1997 hearing testified that she 
received a disturbing phone call from the veteran who said 
that an officer had called her names.  The veteran called her 
later regarding that incident and was hysterical.  A 
statement from the veteran's sister also corroborates the 
veteran's claimed stressor of sexual harassment by her 
service peers.  

Third, in a statement received in October 2001, J. H. stated 
that he was her former supervisor in the Reserve from 
approximately 1992 to 1996 when she was assigned to the 366th 
Evacuation Hospital.  He indicated the veteran had told him 
in approximately 1992 about an incident in which a recruiter 
sexually harassed her through indecent exposure.  The record 
shows that the veteran was assigned to the 366th Evacuation 
Hospital in 1993.  The Board is satisfied that this stressor 
is verified.

Based on the foregoing, the Board is satisfied that the 
veteran has provided sufficient verification of the three 
sets of stressors discussed above.  However, an examination 
is required to obtain a medical opinion as to whether the 
verified stressful event was sufficient to give rise to the 
veteran's diagnosed PTSD.  

A review of the claims file reveals that private treatment 
records in the claims file indicate that there are other 
treatment records which have not been obtained.  The 
discharge summary of hospitalization from November to 
December 1993 noted that there was a November 30, 1993 
history and physical dictation which is not of record.  A 
report of hospitalization from November to December 1994 at 
Heritage Beverly Hills noted that the veteran was followed at 
Brookhaven Mental Health Center and that the veteran had been 
admitted to Hardy's Hospital for three weeks in the previous 
year.  This report indicated that the veteran's psychiatric 
history had been dictated.  These records and any others not 
of record should be obtained prior to and in connection with 
any examination.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. 5102, 5103, and 5103A (West 
2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully complied with and 
satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
medical records from Brookhaven Mental 
Health Center, Hardy's Hospital, and 
Heritage Beverly Hills Hospital, to 
include the above referenced psychiatric 
history.  

3.  The RO should request any additional 
VA psychiatric treatment records covering 
the period from June 1999 to the present. 

4.  Thereafter, VA examinations should be 
performed a board of two psychiatrists in 
order to determine the nature and 
severity, and etiology of any psychiatric 
illness, to include PTSD.  The claims 
folder and a copy of this Remand must to 
be made available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  

The RO is to inform the examiners that 
only the stressors which have been 
verified by the RO or by the Board may be 
used as a basis for a diagnosis of PTSD. 
In this connection, the examiners should 
be informed that the verified stressors 
include the following incidents:

A.  Spousal abuse during military 
service.

B.  Sexual harassment during service and 
the incident in the Reserve regarding 
indecent exposure by a fellow reservist. 


If the diagnosis PTSD is deemed 
appropriate, the board of psychiatrists 
should specify whether one or more of 
these verified stressors listed above was 
sufficient to produce the post-traumatic 
stress disorder, and whether there is a 
link between the current symptomatology 
and one or more of the verified inservice 
stressors.  If a psychiatric disorder 
other than PTSD is diagnosed, whether it 
is as likely as not that the disorder 
diagnosed is related to service.  A 
complete rational of any opinion 
expressed should be included in the 
examination report.

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If the benefit sought 
is not granted, the veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case and an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




